Citation Nr: 0812372	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  05-24 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability, to include as secondary to service-connected 
post-traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a February 2004 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in St. Louis, Missouri in which the 
RO denied the appellant's claim of entitlement to service 
connection for coronary artery disease, status-post 
myocardial infarction.  The appellant, who had active service 
from March 1944 to May 1946, September 1950 to May 1952 and 
from July 1952 to June 1954, appealed that decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.    

In December 2006, the Board granted the appellant's motion to 
have his appeal advanced on the docket. 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2007).  Thereafter, the 
Board remanded the case for further development. See December 
2006 decision.  The development requested by the Board has 
been completed; and the appeal has been returned for further 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The medical evidence of record shows that the appellant 
currently has a diagnosis of coronary artery disease. 

3.  Coronary artery disease was not manifested during service 
or within one year of separation from service, and is not 
shown to be causally or etiologically related to military 
service or the appellant's service-connected post-traumatic 
stress disorder. 




CONCLUSION OF LAW

A cardiovascular disability, to include coronary artery 
disease, was not incurred in or aggravated by active service, 
may not be presumed to have been so incurred or aggravated, 
and has not been shown to be proximately due to, the result 
of, or been aggravated by a service-connected disease or 
injury. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.310 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION


A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
service connection for a cardiovascular disability secondary 
to his service-connected post-traumatic stress disorder 
("PTSD"), VA has met all statutory and regulatory notice 
and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Prior to the initial adjudication of the appellant's claim, a 
letter dated in August 2003 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  Although the appellant's attorney has argued that the 
August 2003 VCAA letter is defective in that it did not 
inform the appellant of the evidence needed to substantiate 
his secondary service connection claim, the Board disagrees. 
See August 2004 argument with notice of disagreement; July 
2005 argument with substantive appeal.  Specifically, the 
Board observes that the August 2003 letter informed the 
appellant of the need for (1) medical evidence of his current 
heart disability and (2) evidence showing a connection 
between that heart disability and his service-connected PTSD. 
August 2003 letter, p. 1.  The RO told the appellant that it 
was important to make sure that all needed medical 
information was available in support of his claim; and asked 
the appellant to make certain he had not overlooked any 
important evidence. Id.  The letter continued on to notify 
the appellant that he should send the RO any medical reports 
that he had or alternatively provide the RO with sufficient 
information such that the RO could obtain the records on his 
behalf. Id., pgs. 1,4.  Based upon this language, the Board 
finds that the appellant was essentially notified of the fact 
that additional information or evidence was needed to support 
his secondary service connection claim and was asked by the 
RO to provide that information. Pelegrini v. Principi, 18 
Vet. App. 112 (2004)(Pelegrini II).  Therefore, the Board 
finds counsel's arguments of defective VCAA notice to be 
unpersuasive.  

The appellant's service medical records, VA treatment records 
and private medical records have been obtained, to the extent 
possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  In this regard, the Board observes 
that the appellant was afforded a VA heart examination in 
connection with his claim in December 2003.  However, since 
it appears that the December 2003 medical examiner provided 
an opinion without the benefit of a review of the appellant's 
claims file, the Board requested a separate VA medical 
opinion as to the possible relationship between the 
appellant's presently diagnosed coronary artery disease and 
his service-connected PTSD from a medical doctor specializing 
in cardiology. See December 2006 BVA decision.  This opinion 
was associated with the claims file in February 2007. 
February 2007 VA medical opinion.  The Board observes that 
appellant's counsel has not objected to the content of the 
February 2007 VA medical opinion or argued that is 
insufficient for appellate purposes. See August 2007 letter 
from counsel (counsel requested that the appellant's "file 
be returned to the BVA as soon as possible based on the 
continued denial of this appeal in the supplemental statement 
of the case dated February 27, 2007).  Therefore, the Board 
concludes that the evidence of record is complete in terms of 
the development requested in the Board's December 2006 
decision and that the appeal may proceed.  


Lastly, since the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for a 
cardiovascular disability, any questions as to the 
appropriate disability rating or effective date to be 
assigned to this claim are rendered moot, and no further 
notice is needed. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

B.  Law and Analysis 

In this case, the appellant contends that he is entitled to 
service connection for a cardiovascular disability, to 
include coronary artery disease.  More specifically, he 
claims that his service-connected PTSD caused or aggravated 
his currently diagnosed coronary artery disease; and as a 
result, his coronary artery disease should be service-
connected on a secondary basis. See February 2003 letter from 
appellant's counsel.  While viewing the evidence in the light 
most favorable to the appellant in this case, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim.  As such, the appeal must be denied.   

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).  Service connection may also be granted for certain 
chronic diseases, such as coronary artery disease, when such 
disease is manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  In order to establish service 
connection on a direct basis, a claimant must generally 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or relationship between 
the current disability and the in-service disease or injury. 
Pond v. West, 12 Vet. App. 341, 346 (1999).

In addition, service connection may be established for a 
disability that is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Similarly, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  
In the latter instance, the nonservice-connected disease or 
injury is said to have been aggravated by the service-
connected disease or injury.  38 C.F.R. § 3.310.  In cases of 
aggravation of a veteran's nonservice-connected disability by 
a service-connected disability, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  38 
C.F.R. § 3.322 (2007).  38 C.F.R. § 3.310, the regulation 
which governs claims for secondary service connection, has 
been amended recently.  The intended effect of this amendment 
is to conform VA regulations to the Allen decision. 71 Fed. 
Reg. 52,744 (Sept. 7, 2006).  Since VA has been complying 
with Allen since 1995, the regulatory amendment effects no 
new liberalization or restriction in this appeal.  Thus, 
establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. Id.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant.  
By reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim. 38 
C.F.R. § 3.102.  

1.	Secondary service connection 

Due to the fact that the appellant's primary theory of 
entitlement to service connection revolves around his 
contention that his current heart condition developed 
secondary to his service-connected PTSD, the Board's analysis 
begins with an evaluation of whether the two elements of the 
secondary service connection test have been met in this case. 
February 2003 letter from appellant's counsel.  

A review of the medical evidence of record reveals that the 
appellant currently has a diagnosis of coronary artery 
disease that was initially diagnosed in approximately October 
1979. December 2003 VA examination report, p. 2; February 
2007 VA medical opinion, p. 1.  At that time, the appellant 
underwent catheterization during which he was found to have 
severe, diffuse coronary artery disease with definite left 
ventricular dysfunction. See VA medical records dated from 
September 1979 to October 1979 (appellant received medical 
treatment for unstable angina) and July 1980 to August 1980; 
July 1980 letter from D.B., M.D.  Subsequent to being 
diagnosed with coronary artery disease, the appellant 
underwent triple bypass surgery in 1981 and had four-vessel 
bypass surgery in 1996. See VA medical records dated from 
February 1981 to April 1981 and March 1996; February 2007 VA 
medical opinion, p. 1.  Thereafter, he developed atrial 
fibrillation and bradycardia for which he had a permanent 
pacemaker placement in August 2006. February 2007 VA medical 
opinion, p. 1.  In light of the appellant's present heart 
diagnosis, the Board finds that the first element of the 
secondary service connection test has been met.  As such, the 
remaining question before the Board is whether there is 
medical evidence contained in the claims file supporting the 
appellant's assertion that his current diagnosis of coronary 
artery disease was either caused by or aggravated by his 
service-connected PTSD. See Allen v. Brown, supra.  

In this regard, a review of the medical evidence of record 
appears to indicate that the appellant was initially 
diagnosed with PTSD in February 1994. See February 1994 VA 
medical records; July 1998 rating decision.  The medical 
evidence also reflects that the appellant has been diagnosed 
with - - among other things - - dyslipidemia (a.k.a., 
hyperlipidemia) and hypertension. See VA medical records 
dated in August 2003; private medical records dated in May 
2006.  In terms of a medical history, these records reveal 
that the appellant used to smoke two to three packs of 
cigarettes per day until approximately 1980, at which time he 
quit after being diagnosed with coronary artery disease. See 
December 1988 VA examination report (appellant reported that 
he used to smoke 2 to 3 packs of cigarettes daily, but quit 
smoking approximately 20 years ago); November 1990 VA medical 
records (appellant reported a 20 "pack year" history of 
tobacco use); August 1995 VA examination report (appellant 
reported that he smoked 25 years ago, but not since then); 
and December 1997 VA examination report, p. 2 (appellant 
reported that he stopped smoking after having had a bypass 
for coronary artery disease).  According to his private 
medical records, the appellant also has a family history that 
is positive for coronary artery disease. See private medical 
records dated in May 2006.



Of the VA and private medical records referenced above, the 
Board finds it notable that none contain a medical opinion by 
any of the appellant's medical providers that indicates there 
is a link between the appellant's coronary artery disease and 
his service-connected PTSD.  Rather, these records are 
completely silent in terms of the question of whether a 
causal relationship exists between these two disorders.  The 
only evidence contained in the claims file that addresses the 
medical question at issue consists of a December 2003 VA 
examination report and a February 2007 medical opinion 
requested by the Board.  A review of these reports reveals 
that they are not supportive of the appellant's secondary 
service connection claim.  

In this regard, the Board observes that the medical provider 
who examined the appellant in December 2003 ultimately opined 
that there was no etiological relationship between the 
appellant's service-connected PTSD and his coronary artery 
disease.  However, as noted above, the December 2003 VA 
examiner rendered his opinion without reviewing the 
appellant's claims file.  As such, the Board sought and 
obtained a VA medical opinion from a medical doctor 
specializing in cardiovascular disabilities. December 2006 
BVA decision, p. 3.  In doing so, the Board requested that 
the specialist state in his/her opinion the medical 
probabilities that the appellant's current cardiovascular 
disability was either due to, resulted from or was 
permanently aggravated by his service-connected PTSD. Id.  In 
response to the Board's inquiry, a February 2007 VA medical 
opinion was associated with the claims file.  

In the February 2007 opinion, a VA medical doctor from the 
cardiology department of a VA medical facility reviewed the 
appellant's claims file, his pertinent medical records and 
medical literature pertaining to the medical questions at 
issue.  In terms of the appellant's medical records, the 
doctor reported that she observed the appellant had a long-
standing smoking history, as well as a history of 
dyslipidemia and hypertension. February 2007 VA opinion, p. 
1.  In terms of her research, the doctor reported that the 
medical literature showed that elevated cortisol levels 
related to PTSD syndrome which resulted in elevated 
circulating catecholamines can promote inflammation (i.e., 
cytokines, TNF alpha, interleukin 1 and 6).  She cited 
specific medical studies that indicated the above-referenced 
factors can exacerbate atherosclerotic lesions in the blood 
vessels. Id., p. 2.  However, she further reported that so 
far as to her knowledge, no clinical medical studies have 
indicated that PTSD promotes or exacerbates coronary artery 
disease. Id.  After taking into consideration the available 
literature and the medical evidence in this case, the doctor 
essentially opined that the appellant's significant 
traditional risk factors of smoking and dyslipidemia were 
related to the development of his coronary artery disease; 
and that she did not see any important association of the 
appellant's service-connected PTSD with his coronary artery 
disease. Id.    

After reviewing the February 2007 VA medical opinion in 
conjunction with the other medical evidence of record, the 
Board finds it to be persuasive, credible and uncontroverted.  
In particular, the Board is persuaded by (1) the doctor's 
review of all the appellant's medical records in terms of 
considering the appellant's various diagnoses and determining 
whether these diagnoses are well-known or not well-known risk 
factors to the development of coronary artery disease and (2) 
the doctor's review of the medical literature to determine 
how PTSD affects the development and/or aggravation of 
coronary artery disease (i.e., whether it is a risk factor).  
In light of the persuasiveness of this opinion in conjunction 
with the lack of medical evidence in the claims file 
supportive of the appellant's claim, the Board concludes that 
the appellant's coronary artery disease was more likely than 
not caused by his known risk factors of smoking and 
dyslipidemia and not by his service-connected PTSD.  

As for the issue of aggravation, the Board observes that the 
medical doctor reported her review of clinical studies failed 
to reveal any evidence that indicated PTSD exacerbates 
coronary artery disease, even though some studies indicate 
that elevated cortisol levels due to PTSD resulting in 
inflammation "factors can exacerbate atherosclerotic lesions 
in the blood vessels." February 2007 medical opinion, p. 2.  
After considering this information in conjunction with the 
appellant's medical records, the doctor concluded that she 
did not see any important association between the appellant's 
service-connected PTSD and his coronary artery disease. Id.  
In light of the fact that the doctor clearly took into 
consideration (1) the medical literature addressing the 
possible relationship between PTSD and atherosclerotic 
lesions in the blood vessels prior to formulating her opinion 
and (2) noted in her discussion of the literature the issue 
of aggravation (i.e., exacerbation) regarding 
PTSD/atherosclerotic lesions and PTSD/coronary artery 
disease, the Board concludes that the doctor's ultimate 
opinion implicitly includes a finding that the appellant's 
coronary artery disease has not been aggravated in the case 
by his service-connected PTSD.  To conclude otherwise would 
be to ignore the bulk of information provided by the doctor 
in her opinion.    

Thus, the dispositive factor in this case is that there is no 
competent medical evidence of record linking the appellant's 
coronary artery disease to his service-connected PTSD on the 
basis of secondary service connection.  The only competent 
evidence of record addressing the claimed relationship 
between these disorders is the February 2007 medical opinion 
since the December 2003 examination report was rendered 
absent a review of all the evidence.  To the extent that the 
appellant offers his own opinion that his currently diagnosed 
coronary artery disease has been aggravated by his PTSD, the 
Board finds his opinion not to be persuasive since he has not 
been shown to have the medical training or knowledge to 
provide a medical opinion as to the cause or aggravation of 
his heart disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Therefore, service connection on a secondary 
basis must be denied.  

	2.  Direct and presumptive service connection 

For the record, the Board has also reviewed the appellant's 
claim of entitlement to service connection for a 
cardiovascular disability on a direct and presumptive basis.  
However, while the evidence indicates that the appellant has 
a current diagnosis of coronary artery disease, it does not 
show that the appellant developed coronary artery disease in 
service or within one year of separation from service.  In 
fact, the appellant's service medical records contain no 
complaints, treatment or diagnosis of heart problems in 
service; and his heart clinical examinations were 
consistently found to be normal. See service medical records; 
reports of medical examinations.  The reports of medical 
history contained in the appellant's service file reveal that 
the appellant denied experiencing symptomatology that can be 
associated with heart problems, such as pain/pressure in his 
chest and palpitations/pounding heart. See reports  of 
medical history.  Chest x-rays taken in service were also 
consistently found to be normal. See radiographic reports in 
service file.  In light of the fact that the appellant's 
overall service medical records are unsupportive of his claim 
in that they do not reflect symptomatology pertaining to 
heart problems in service or a diagnosis of coronary artery 
disease in service, service connection on a direct basis must 
be denied. 

The Board finds that the appellant is also not entitled to 
presumptive service connection for coronary artery disease 
since the first medical records contained in the claims file 
reflecting heart problems are dated in 1979, approximately 25 
years after the appellant separated from service.  Since none 
of the medical evidence contained in the claims file shows 
that the appellant's coronary artery disease manifested to a 
degree of 10 percent or more within one year of his 
separation from service, service connection on a presumptive 
basis must also be denied. 

C.  Conclusion 

Therefore, based upon a thorough review of the evidence of 
record, the Board concludes that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for a cardiovascular disability, to 
include coronary artery disease.  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not applicable. See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).




ORDER

Service connection for a cardiovascular disability, to 
include coronary artery disease, is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


